Appeal by the defendant, by permission, from an order of the Supreme Court, Kings County (Pesce, J.), dated January 3, 1989, which denied his motion pursuant to CPL 440.10, which was to vacate a judgment of the same court (Composto, J.), rendered April 3, 1975, which, as modified by this court (see, People v Williams, 57 AD2d 850), convicted him of attempted murder of a police officer and criminal possession of a weapon as a felony, upon a jury verdict.
Ordered that the matter is remitted to the Supreme Court, Kings County, for the setting forth of findings of fact, conclusions of law, and reasons for its determination, in accordance with CPL 440.30 (7), and the appeal is held in abeyance in the interim.
The Supreme Court denied the defendant’s motion to vacate his judgment of conviction without setting forth the required findings of fact, conclusions of law, and reasons for its determination (see, CPL 440.30 [7]; People v Castro, 147 AD2d 410; People v Brown, 66 AD2d 785). The People contend that the denial of the motion was appropriate given the various procedural bars to consideration of the issues raised by the defendant (see, CPL 440.10 [2] [c]; [3] [a], [c]). However, while the People may be correct, the Supreme Court’s failure to set forth the requisite findings, conclusions, and reasons precludes intelligent judicial review of the order (see, People v Brown, supra). Accordingly, the appeal is held in abeyance and the matter is remitted to the Supreme Court for a statement in accordance with CPL 440.30 (7). Thompson, J. P., Bracken, Sullivan and Santucci, JJ., concur.